Case 1:19-mj-00212-RMM Document1 Filed 08/14/19 Page 1 of 1

fo 442 (Rev, 11/11) Arrest Warrant SEALED BY ORDER

~ UFTHECUURT
UNITED STATES DISTRICT COURT

for the
Northem District of California

Unltd Sites of Aseria C R 1 9 vi i 419 O MAG

 

 

. )

DAVID TAWEI AN )
) Case: 1:19-mj-00212
) Assigned To : Magistrate Judge Meriweather, Robin M.
) Assign. Date : 8/14/2019
) Description: REMOVAL TO REMANDING JURISDICTION

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) David Tawel An .
who is accused of an offense or violation based on the following document filed with the court:

© Indictment © Superseding Indictment O Information © Superseding Information we Complaint
© Probation Violation Petition O Supervised Release Violation Petition Violation Notice (© Order of the Court

This offense is briefly described as follows:

Conspiracy to commit bank fraud, in violation of 18 U.S.C. 1349 (30 years; $1,000,000 fine; $100 special assessment)
Bank fraud, In violation of 18 U.S.C. 1344 (30 years; $1,000,000 fine; $100 special assessment)
False statements, in viclation of 18 U.S.C. 10014 (5 years; $250,000 fine; $100 special assessment)

.

Date: Avsyd/ 6, 20¢% Soa

 

 

 

 

 

  

 

  

 

 

 

 

Issuing officer's signature
‘City and state: _ San Jose, California aw ease 4 Cova
‘ Printed name and title
M2eea7, Tl nee
Return °
This warrant was received on (date) , and the person,xas ayrested on (date} 8] 14) Qo\
at (city and state) ‘ 0 \, hs: yoo wary Vey TY
Date: § | if | Qd\ | UA WN _ ui eRREST
a Stine Oftcer 's signature wey
vay As “ f vd att i x HID COPY
Gy Dawns [f, is
° So Printed name and title

 

 

 
